Citation Nr: 1522242	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  07-03 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected non-Hodgkin's lymphoma. 

2.  Entitlement to service connection for a chronic respiratory disorder, to include chronic obstructive pulmonary disease (COPD). 

3.  Entitlement to an increased (compensable) evaluation for non-Hodgkin's lymphoma. 

4.  Entitlement to an initial compensable evaluation for decreased salivary secretions resulting in "dry mouth." 

5.  Entitlement to an initial compensable evaluation for folliculitis-like skin lesions.

6.  Entitlement to special monthly compensation based on statutory housebound status.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from December 1964 to January 1986. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2005 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

At the time of the aforementioned rating decision in March 2005, the RO discontinued the Veteran's previously-assigned 100 percent schedular evaluation for non-Hodgkin's lymphoma, assigning a noncompensable evaluation effective from June 1, 2005.  In May 2005, the Veteran voiced his disagreement with that reduction in benefits, but clearly stated that he was not, in fact, seeking restoration of the previously-assigned 100 percent schedular evaluation.  Nor was the issue of restoration raised at the time of the filing of the Veteran's Substantive Appeal in January 2007.  Under the circumstances, the Board will not address the issue of restoration of a 100 percent schedular evaluation for service-connected non-Hodgkin's lymphoma as part of its decision. 

In an April 2010 decision, the Board reopened the previously denied claim for service connection for hypertension, and remanded the reopened claim and the other issues on appeal for additional development.

In April 2013, the Board remanded the case for further development.

The issues of entitlement to service connection for hypertension, to include as secondary to service-connected non-Hodgkin's lymphoma; entitlement to an initial compensable evaluation for decreased salivary secretions resulting in "dry mouth," and entitlement to an initial compensable evaluation for folliculitis-like skin lesions,  are being REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's current lung disease did not have its clinical onset in service, is not otherwise related to active duty, and has not been attributed to the Veteran's service-connected non-Hodgkin's lymphoma.

2.  From June 1, 2005 through January 6, 2014, the Veteran's non-Hodgkin's lymphoma was in clinical remission.

3.  Private treatment records show that the Veteran's non-Hodgkin's lymphoma was found to be active on January 7, 2014.

4.  Since January 7, 2014, a total rating has been assigned for the Veteran's non-Hodgkin's lymphoma, and other service-connected disabilities involving different anatomical locations or bodily systems have a combined rating meeting at least 60 percent.




CONCLUSIONS OF LAW

1.  The criteria for service connection for a respiratory disorder, to include chronic obstructive pulmonary disease, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303(a), 3.309(a) (2014).

2.  From June 1, 2005 to January 6, 2014, the criteria for an increased rating for non-Hodgkin's lymphoma have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7715 (2014).

3.  The criteria for a 100 percent schedular evaluation for non-Hodgkin's lymphoma have been met since January 7, 2014.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7715 (2014).

4.  The criteria for SMC at the housebound rate have been met since January 7, 2014.  38 U.S.C.A. § 1114(s) (West 2014); 38 C.F.R. § 3.350(i) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 

A standard April 2010 letter satisfied the duty to notify provisions.  The letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  The claim was subsequently readjudicated, most recently in a July 2013 supplemental statement of the case.  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice. 

The Veteran's service treatment records, VA treatment records and examination reports, private treatment records, and Social Security Administration records have been obtained.  VA examinations were conducted to evaluate the respiratory disability claim in February 2005 and September 2008, and a VA medical opinion was obtained in September 2010; as the VA examinations/opinions are based on the Veteran's medical history and described the disability in sufficient detail so that the Board's decision is a fully informed one, the examinations/opinions are adequate.  Private treatment records show that the Veteran's non-Hodgkin's lymphoma became active in January 2014; this evidence is sufficient for adjudication of the rating for that disability and for assigning SMC.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.

Service Connection-Respiratory Disorder

Service connection may be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131. 

To establish direct service connection, the evidence must show: (1) a current disability; (2) an in-service incurrence of the disability; and (3) a causal relationship between the disability and service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).

The Veteran avers that he has a chronic respiratory disorder, to include a diagnosis of chronic obstructive pulmonary disease.  The Veteran maintains that his respiratory disorder may also be related to his non-Hodgkin's lymphoma.  

In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the Court held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim. In light of the Court's decision in Clemons, the issue on appeal is characterized as entitlement to service connection for a lung disorder claimed as chronic obstructive pulmonary disease.  This will provide the most favorable review of the Veteran's claim in keeping with the Court's holding in Clemons.

Service treatment records show no complaints of, treatment for, or a diagnosis of a respiratory disorder.  

During a May 1986 VA examination, the Veteran denied any problems with chest pain or shortness of breath.  He reported that he smoked two packs of cigarettes a day.  A physical examination of the Veteran's lungs revealed normal excursion and negative percussion and auscultation.  

In February 1998, the Veteran was concerned about dyspnea.  He reported that he had smoked one pack of cigarettes daily for 30 years but stopped in July 1997.  His dyspnea occurred only with heavy physical activity.  The diagnosis was nonspecific transient dyspnea, felt to be physiologic based upon the short duration of symptoms.  A chest x-ray was normal.  In March 1998, the Veteran complained of dyspnea.  He indicated that he was a cigarette smoker.  

A March 2003 chest CT scan revealed a finding of mild upper lobe predominant emphysema.  

In April 2003, a review of the Veteran's respiratory system showed no dyspnea, cough, hemoptysis, asthma, or a history of tuberculosis, pneumonia, chronic obstructive pulmonary disease, or chest pain.  

An August 2003 VA examination for lymphatic disorders revealed no other residuals from his chemotherapy and radiation therapy for his lymphoma beyond the noted dry mouth.  A September 2004 VA examination revealed the same findings.

An April 2004 CT scan of the chest revealed mild emphysematous changes in the lung fields.  A July 2004 CT scan showed centrilobular emphysema, predominately within the upper lobes.  

In a February 2005 statement, the Veteran indicated that he could not walk for long nor could he exercise without becoming short of breath.  During the February 2005 informal hearing, the Veteran expressed his concern that the September 2004 VA examination did not accurately reflect his current stamina and fitness.  He indicated that a CAT scan revealed a lesion on his right lung, which he believed was related to his lymphoma.  

During a February 2005 VA examination, the Veteran reported a problem with shortness of breath, which he indicated started after his treatment with radiation therapy.  The examiner noted that the Veteran smoked a pack per week from age 15 until April 2002.  She could not find mention of the Veteran's shortness of breath to the Veteran's primary care physicians in his folder.  Testing suggested a component of obstruction in the Veteran's lungs.  The diagnosis was chronic obstructive pulmonary disease (COPD) with moderate ventilator impairment.  The examiner opined that it was less likely as not secondary to the Veteran's chemotherapy and radiation therapy or his lymphoma.  The examiner noted that the Veteran had a history of tobacco use.  The examiner also noted that chemotherapy can cause some forms of pulmonary fibrosis but noted no objective findings of fibrosis on chest x-ray.  

A February 2005 letter from the Veteran's private physician indicated that the Veteran has had trouble with shortness of breath.  A February 2005 clinical note indicated that the Veteran had no trouble with respiration but he did report dyspnea with exertion.  Subsequent medical records show continued trouble with dyspnea.  

Subsequent CT scans of the chest revealed a noncalcified pulmonary nodule, stable since April 2004.  An August 2006 CT scan confirmed the benign nature of the nodule.  A September 2008 PFT showed moderate airflow obstruction and mildly reduced diffusion capacity.  

During a September 2008 VA examination, the Veteran reported the onset of his shortness of breath after receiving chemotherapy for non-Hodgkin's lymphoma in 2003.  The Veteran reported that he is a smoker but he stopped at the time of his diagnosis.  He further indicated that he smoked less than one pack per day for 35 years.  He denied that he has been hospitalized for pulmonary issues and denied treatment such as inhalers, oxygen, or prednisone.  His lungs were clear to auscultation.  A PFT showed moderate airflow obstruction and mildly reduced diffusion capacity.  There was no evidence of restrictive airway disease.  The impression was COPD that the examiner opined was most likely secondary to his extensive history of smoking.  The examiner further noted that Cytoxan can cause pulmonary fibrosis but this was not documented in any of the Veteran's CT scans.  Based upon the lack of fibrosis in CT scans, the examiner determined that she could not opine whether the Veteran's COPD was secondary to his service-connected non-Hodgkin's lymphoma without resorting to mere speculation.  

VA medical records and private medical records show diagnoses of and treatment for COPD.  The Veteran also reported periods of exertional related dyspnea.  

In September 2010, a VA physician reviewed the Veteran's medical records and diagnosed the Veteran with COPD with reactive component.  The physician noted that the Veteran had a significant smoking history.  She further indicated that the Veteran was diagnosed with COPD following pulmonary function testing performed in 2008.  The physician also noted that the Veteran was relatively asymptomatic at his most recent primary care visit and there was no evidence to indicate that the Veteran had metastatic lung tumors.  Additionally, she found no evidence to support the claim that the Veteran has pulmonary fibrosis or any evidence of obstructive lung disease as a result of lung damage from chemotherapy.  She opined that no evidence supported the claim that the Veteran has any aggravation of COPD or any other chronic respiratory disability related to his non-Hodgkin's lymphoma or lymphoma treatment.  

The medical evidence confirms that the Veteran is currently diagnosed with lung disease, specifically COPD.  Thus, the dispositive issue in this case is whether there is a nexus between this disability and military service or a service-connected disability.  The Veteran avers that his COPD is a result of his service-connected non-Hodgkin's lymphoma or the treatment thereof.  The Veteran is certainly competent to report the onset, nature, and severity of his lung symptoms.  However, as a layman without the appropriate medical training and expertise, he is not competent to provide an opinion on a complex medical matter such as the etiology of his lung disability.  See Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board finds that service connection for a lung disorder, to include COPD, is not warranted.  In reaching this conclusion, the Board finds that the most probative medical evidence of record establishes that the Veteran currently has a lung disorder that is more likely related to his smoking.  VA opinions dated in September 2008 and September 2010 opined that the evidence does not reveal of obstructive lung disease as a result of lung damage from chemotherapy.  The September 2008 VA examiner further linked the Veteran's COPD to his extensive history of smoking.  

The Board finds that the September 2008 VA physician's opinion that the Veteran's current diagnosis is clearly attributable to his past history of heavy smoking, is highly probative as to the issue of causal nexus in this case.  The physician's opinion with respect to the clinical findings; the Veteran's noted symptoms; and his current diagnosis is also found to be highly competent and highly persuasive.  The VA physician was fully informed of the pertinent factual premises of the case from a review of the claims file and consideration of the Veteran's medical history.  The physician reviewed and discussed the Veteran's medical history.  Most importantly, the VA physician found that the Veteran's pertinent clinical findings were more consistent with his history of smoking.  Additionally, the September 2010 physician based her opinion on a review of the Veteran's medical records.  She found no evidence to support a claim that the Veteran's COPD was aggravated by his non-Hodgkin's lymphoma or treatment thereof.  Her opinion is supported by a fully articulated, well-reasoned analysis and are consistent with other objective evidence of record.  See Nieves-Rodriguez, 22 Vet. App. 295.  Moreover, while both examiners noted that treatment for lymphoma could result in pulmonary fibrosis, both examiners determined that the medical evidence of record did not show pulmonary fibrosis.  

Finally, the Board notes that the Veteran's lung disorder has been directly and explicitly linked to his lengthy smoking history by the VA physician that examined the Veteran in September 2008.  For claims filed after June 9, 1998, such as the Veteran's claim, compensation is not payable for disability resulting from the use of tobacco products.  38 U.S.C.A. § 1103 (West 2014); 38 C.F.R. § 3.300. 

In sum, the preponderance of the evidence is against finding that the Veteran's claimed lung disorder was incurred in or is etiologically related to his military service or service-connected disability.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b).  Accordingly, the claim for service connection for a respiratory disorder is denied.

Increased Rating-Non-Hodgkin's Lymphoma

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

By way of history, the Veteran was granted service connection for non-Hodgkin's lymphoma in an October 2003 rating decision with a disability rating of 100 percent effective May 30, 2003.  In a November 2004 rating decision, the RO proposed a reduction from 100 percent to a noncompensable rating.  In the March 2005 rating decision, the RO reduced the Veteran's disability rating from 100 percent disabling to a noncompensable rating, effective June 1, 2005.  

The Veteran's non-Hodgkin's lymphoma is rated under Diagnostic Code 7715.  Under Diagnostic Code 7715, non-Hodgkin's lymphoma with active disease or during a treatment phase is rated 100 percent.  There is no lesser rating under Diagnostic Code 7715.  Under the note to Diagnostic Code 7715, the 100 percent rating shall continue beyond the cessation of any surgical, radiation, antineoplastic chemotherapy or other therapeutic procedures.  Six months after discontinuance of such treatment, the appropriate disability rating shall be determined by a mandatory VA examination.  If there has been no local recurrence or metastasis, the disability is rated on the residuals.

During a September 2004 VA examination, the examiner noted no evidence of recurrence of the Veteran's non-Hodgkin's lymphoma and no clinical symptoms of recurrence.  The noted residuals included dryness of the mouth and the need to have fairly frequent medical evaluations (about twice a year) as surveillance for any recurrence of the lymphoma.  

VA medical records include a December 2004 report during which the Veteran expressed anger as he had been told that he was in remission and cannot be considered cured of his non-Hodgkin's lymphoma for at least five years.  

A December 2004 letter from the Veteran's oncologist indicated that the Veteran was in remission at the time but further stated there was no guarantee that his lymphoma might not recur despite his clinical remission at the time.  He noted that remission did not equate cured.  The physician noted that the Veteran's chemotherapy was completed in June 2003 and radiation treatment was completed in August 2003.  

A December 2004 letter from his private physician indicated that the Veteran has completed chemotherapy and was being followed every three to four months by his oncologist.  His physician further indicated that although current studies indicate that his lymphoma was in clinical remission, it did not indicate that the Veteran was cured and the potential for recurrence remains active.  

Prior to the termination of his temporary total disability rating effective June 1, 2005, the Veteran reported during the February 2005 informal hearing that he had residual conditions from his non-Hodgkin's lymphoma to include dry mouth as a result of left side salivary glands being destroyed by the radiation and chemotherapy he has had.  He also indicated that his non-Hodgkin's lymphoma had a skin condition resulting in red patches on his skin.  The Veteran indicated that he suffered from shortness of breath.  

In a February 2005 letter from the Veteran's oncologist, the physician reported that the Veteran continued to have a problem with dry mouth as a result of his therapy, noting that the radiation did overlap some of the salivary glands.  He also noted that as a result of the steroids and chemotherapy in the past, the Veteran had chronic trouble with his skin that manifested as dry skin or acne-like skin rash.  He had trouble with shortness of breath.  Finally, the physician indicated that the Veteran was very anxious regarding his periodic follow-up examinations, which has contributed to his high blood pressure.  

In February 2005, the Veteran was accorded a VA examination to assess his claims that hypertension, a respiratory condition, and a skin condition were secondary to his lymphoma.  During the examination, the Veteran reported that he has developed pustules since his treatment for lymphoma.  He indicated that he had one to two per week - he denied having acne.  He estimated that he would get them on two percent of the exposed area and two percent of unexposed area - totaling four percent of his total body surface area.  The examiner indicated that he saw evidence of old lesions on the Veteran's skin but noted no presence of active lesions.  He also noted no presence of skin lesion in the Veteran's file.  Regarding shortness of breath, the examiner noted that the Veteran had shortness of breath with activity but not normally when he was walking.  The Veteran indicated that his shortness of breath started after his treatment with radiation therapy and reported that he did not wake up with shortness of breath.  The examiner further noted that a March 2003 CT scan reported a mild upper lobe predominant pulmonary emphysema.  The examiner also noted that the Veteran smoked a pack per week from age 15 until April 2002.  Regarding hypertension, the examiner noted that the Veteran had episodic hypertension and there were high blood pressure readings in his records in 2000 and 2001.  The Veteran started prescription medication in November 2004.  The diagnoses were skin lesions, not currently present, but there was evidence that there had been lesions involving 2 percent exposed and 2 percent unexposed of his skin; COPD; and hypertension.  

Private CT scans dating from January 2004 to November 2006 show no evidence of non-Hodgkin's lymphoma.  An August 2005 CT scan of the pelvis revealed an enlarging left inguinal note that could indicate recurrence of lymphoma.  A September 2005 excisional biopsy revealed a benign lymph node and a microscopic description revealed no evidence of either primary or metastatic malignancy.  A September 2005 follow up to a left groin biopsy failed to show lymphoma.  An October 2006 note indicated the Veteran's lymphoma was clinically in remission.   

A September 2008 MRI revealed a solitary mass in the liver most likely represented lymphoma.  In October 2008, the Veteran underwent a right hepatic liver resection and subsequent medical records revealed the mass was metastatic adenocarcinoma (liver cancer).  

In September 2008, the Veteran was accorded another VA examination during which a lymph node exam revealed no evidence of cervical, supraclavicular, axillary, epitrochlear, or inguinal adenopathy.  The examiner determined that the Veteran was thought to be in remission at the time.  

As the Veteran is competent to describe symptoms of dry mouth and a skin condition since radiation treatment, and as the Veteran's statement is consistent with other evidence of record, and the Board therefore finds the Veteran's statement credible, as dry mouth and a skin condition are consistent with radiation treatment as explained by the Veteran's private physician in the February 2005 letter, and as skin lesions were noted on VA examination in December 2004, the Board concludes that there is competent and credible evidence of dry mouth under Diagnostic Code 6276 under loss of sense of taste, from June 1, 2005; and folliculitis-like skin lesions under Diagnostic Code 7806 under dermatitis or eczema, from June 1, 2005, following the termination of the temporary total rating on June 1, 2005.  

The Board finds probative the December 2004 and February 2005 letters from the Veteran's treating physicians that indicate that the Veteran's lymphoma was in clinical remission.  

Private treatment records indicate that the Veteran underwent an abdominal ultrasound on January 7, 2014 that identified a mass later identified as a diffuse, large-cell B-type lymphadenopathy.  A private treatment record dated in November 2014 noted that the Veteran was under treatment for non-Hodgkin's lymphoma diagnosed in January 2014.  

In summary, the Board finds that from June 1, 2005 through January 6, 2014, the Veteran's non-Hodgkin's lymphoma was not an active disease or under a treatment phase.  As noted in the introduction, the evaluation of the service connected residuals of dry mouth and skin lesions will be addressed in the Remand section below.

However, effective from January 7, 2014, a 100 percent rating is warranted for non-Hodgkin's lymphoma as an active disease.  38 C.F.R. § 4.118, Diagnostic Code 7715 (2014).



SMC - Housebound

By way of history, the Veteran was previously granted special monthly compensation (SMC) by reason of housebound status in a rating decision dated in October 2003, effective May 30, 2003.  The RO based the grant upon the 100 percent disability rating assigned to the Veteran's non-Hodgkin's lymphoma.  A November 2004 rating decision proposed to discontinue the Veteran's entitlement to special monthly compensation.  The March 2005 rating decision effectuated the discontinuance of the Veteran's entitlement to special monthly compensation as the Veteran's 100 percent service-connected disability (non-Hodgkin's lymphoma) was reduced to a noncompensable rating.  

VA pays to veterans with certain levels of disability additional compensation to more adequately compensate the loss of independent functional capacity.  One form of SMC is housebound benefits.  A veteran establishes entitlement to this benefit when he is rated totally disabled by a service connected disability, and is shown to be actually substantially confined to his residence or the immediate premises (housebound in fact) or when in addition to a single disability rated 100 percent, he has additional disabilities independently ratable at a combined 60 percent or more disabling (statutory housebound).  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

In light of the above grant of a 100 percent schedular rating for non-Hodgkin's lymphoma, effective from January 7, 2014, the Veteran has a single service-connected disability rated as 100 percent disabling and sufficient additional disabilities independently ratable at a combined 60 percent or more disabling to warrant a finding of statutory housebound status from that date.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

The Board has also considered whether, prior to January 7, 2014, the Veteran's service-connected disabilities rendered him housebound, because of resultant helplessness and/or physical impairment.  

The Veteran's service-connected disabilities during this period were:  hiatal hernia with gastroesophageal reflux disease; degenerative disc disease with left sciatic neuralgia; fracture of the left medial malleolus; torn meniscus and degenerative joint disease of the left knee; depressive disorder with anxiety; fracture of the right fifth finger; non-Hodgkin's lymphoma; dry mouth with decreased salivary secretions; and folliculitis-like skin lesions.

In July 2011, the Veteran was accorded a VA housebound examination.  During the examination the Veteran reported that he was not permanently bedridden, not currently hospitalized, was able to travel beyond his current domicile, and traveled to the examination alone.  He indicated that he could perform his activities of daily living and lived with his wife, a registered nurse.  He was also able to protect himself from the daily environment.  A physical examination revealed he could walk without the assistance of another person, he did not heed aid for ambulation, he could leave the home unrestricted, his best corrected vision was better than 5/200, he did not have limitation of motion or deformity of the cervical spine, his degenerative disc disease of the lumbar spine did not interfere with breathing, and his upper extremities and lower extremities functioning were normal.  

The Board finds that the evidence did not show, prior to January 7, 2014, that the Veteran was housebound due to service-connected disabilities.  Further, there is no competent evidence that the Veteran was substantially confined, as a direct result of his service-connected disabilities.  Moreover, his service-connected disabilities did not render him bedridden or unable to care for his daily personal needs or to protect himself from the hazards of daily living without the assistance of others.  Rather, the evidence indicates that the Veteran was not housebound due to his service-connected disabilities.  




	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for a chronic respiratory disorder, to include chronic obstructive pulmonary disease, is denied. 

From June 1, 2005 to January 6, 2014, an increased rating for Non-Hodgkin's lymphoma is denied.

A 100 percent evaluation for Non-Hodgkin's lymphoma is granted from January 7, 2014. 

Special monthly compensation based on statutory housebound status is granted from January 7, 2014.


REMAND

The Veteran contends in part that his hypertension may be aggravated by his service connected non-Hodgkin's lymphoma.  A current examination is necessary in order to evaluate any relationship between the now-active lymphoma and hypertension.

Also in light of the again active lymphoma, an examination is necessary to assess the severity of the service connected dry mouth and folliculitis-like skin lesions, both of which are associated with the service-connected lymphoma.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Afford the Veteran an appropriate examination to determine the exact nature and etiology of his current hypertension.  

Following a complete view of the Veteran's file, the examiner must opine as to whether it is at least as likely as not that the Veteran's hypertension was caused by his non-Hodgkin's lymphoma or treatment thereof.

The examiner must also opine as to whether it is at least as likely as not that the Veteran's hypertension has been aggravated by his non-Hodgkin's lymphoma or treatment thereof.

The term "aggravation" means an irreversible worsening of hypertension beyond the natural clinical course of the condition due to service-connected non-Hodgkin's lymphoma, as contrasted to a temporary worsening of symptoms.

All findings and conclusions, accompanied by a rationale, must be set forth in a legible report.   

2.  Afford the Veteran an appropriate examination to determine the nature and extent of the service connected decreased salivary secretions/dry mouth.  The Veteran's claims file must be made available for review by the examiner.  

The examiner must determine whether the Veteran has a complete loss of the sense of taste, and whether there is any numbness or paralysis of the facial muscles.

The examiner should perform a complete examination.  Any tests deemed necessary should be conducted.  The examiner should elicit and record a complete history of the Veteran's symptomatology associated with the condition and note that in addition to the medical evidence, the Veteran's statements have been taken into account in arriving at his/her opinion as to the current manifestations of the service connected disability.

3.  Afford the Veteran a VA dermatological examination to determine the current severity of the Veteran's folliculitis-like skin lesion disorder.  With any cooperation required from the Veteran, schedule the examination, to the extent possible, during an active phase of his skin disorder.  

The Veteran's claims file must be made available for review by the examiner.  After reviewing the claims file, the examiner is to elicit a history of the Veteran's skin disorder, including the type and frequency of the medications used to treat his skin disorder.  

Then, the examiner is to conduct a relevant clinical examination and state what portion of the Veteran's body is affected by his skin disorder, to include both exposed and non-exposed areas.  If the examination is conducted during a non-active stage of the Veteran's skin disorder, the examiner is to estimate the portion of the Veteran's body affected by his skin disorder during an active stage, based on the examination, to include the Veteran's reports.

4.  Then readjudicate the remaining claims.  If any benefit sought on appeal is not granted in full, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


